       Case 4:18-cv-07229-YGR Document 126 Filed 10/30/20 Page 1 of 9



 1    EDWARD G. POPLAWSKI (SBN 113590)                  RYAN R. SMITH (SBN 229323)
      epoplawski@wsgr.com                               rsmith@wsgr.com
 2    OLIVIA M. KIM (SBN 228382)                        CHRISTOPHER D. MAYS (SBN 266510)
      okim@wsgr.com                                     cmays@wsgr.com
 3
      TALIN GORDNIA (SBN 274213)                        WILSON SONSINI GOODRICH &
 4    tgordnia@wsgr.com                                 ROSATI
      WILSON SONSINI GOODRICH &                         Professional Corporation
 5    ROSATI                                            650 Page Mill Road
      Professional Corporation                          Palo Alto, CA 94304-1050
 6    633 West Fifth Street, Suite 1550                 Telephone: (650) 493-9300
      Los Angeles, CA 90071                             Facsimile: (650) 493-6811
 7
      Telephone: (323) 210-2900
 8    Facsimile: (866) 974-7329

 9    Attorneys for Defendant
      QUALYS INC.
10

11                           IN THE UNITED STATES DISTRICT COURT

12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                        OAKLAND DIVISION

14
     FINJAN LLC, a Delaware Limited Liability            )    CASE NO.: 4:18-cv-07229-YGR (TSH)
15   Company,                                            )
                                                         )    DEFENDANT QUALYS INC.’S
16
                     Plaintiff,                          )    MOTION TO STRIKE PLAINTIFF
17                                                       )    FINJAN LLC’S INFRINGEMENT
              v.                                         )    CONTENTIONS
18                                                       )
     QUALYS INC., a Delaware Corporation,                )     Judge: Hon. Yvonne Gonzalez
19                                                       )     Rogers
                     Defendant.                          )
20                                                             Date: December 8, 2020
                                                         )
21                                                       )     Time: 2:00pm
                                                         )     Location: Zoom Teleconference1
22

23

24

25

26

27

28
        1
            Per the Court’s Notice regarding Civil Law and Motion Calendars and its Order at D.I. 48.
     CASE NO. 4:18-cv-07229-YGR                                                 QUALYS MOTION TO STRIKE
       Case 4:18-cv-07229-YGR Document 126 Filed 10/30/20 Page 2 of 9



 1                                NOTICE OF MOTION AND MOTION

 2          PLEASE TAKE NOTICE that on Tuesday, December 8, 2020 at 2:00pm or as soon

 3   thereafter as this matter may be heard before Judge Gonzalez Rogers of the United States District

 4   Court for the Northern District of California via Zoom video conference and/or in Courtroom 1,

 5   4th Floor, of 1301 Clay Street in Oakland, California (per the Court’s March 12, 2020 Order (D.I.

 6   48) and its Notice regarding Civil Law and Motion Calendars), defendant Qualys Inc. (“Qualys”)

 7   will and hereby does move to strike portions of plaintiff Finjan LLC’s (“Finjan”) Infringement

 8   Contentions.

 9                     STATEMENT OF ISSUES AND RELIEF REQUESTED

10          Finjan has failed to comply with Patent L.R. 3-1(c)’s requirement to provide claim charts

11   “identifying specifically where and how each limitation of each asserted claim is found within

12   each Accused Instrumentality” in two ways. First, Finjan’s claim charts for U.S. Patent No.

13   8,141,154 (“the ’154 Patent”) fail to identify any feature in any accused product that Finjan

14   contends processes modified content, despite that requirement recently being affirmed by the

15   Federal Circuit. Second, this Court has determined that the claimed “receiver” and “transmitter”

16   limitations found in the asserted claims of the ’154 Patent and U.S. Patent Nos. 6,965,968 (“the

17   ’968 Patent”), 8,225,408 (“the ’408 Patent”), and 8,677,494 (“the ’494 Patent) each require

18   hardware. Despite this determination, Finjan continues to accuse mere software modules of

19   practicing the “receiver” and “transmitter” limitations. Qualys therefore requests that the Court

20   strike the portions of those charts containing these improper theories, identified by the highlighted

21   portions of Exhibit 11 to the Declaration of Christopher D. Mays in support of this Motion.2

22

23

24

25

26

27
        2
          Citations to “Ex. XX” or “Exhibit XX” refer to the exhibits to the Declaration of
28   Christopher D. Mays, filed concurrently with this Motion.

                                                                                            (continued...)
     CASE NO. 4:18-cv-07229-YGR                       1                           QUALYS MOTION TO STRIKE
           Case 4:18-cv-07229-YGR Document 126 Filed 10/30/20 Page 3 of 9



 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.        INTRODUCTION

 3             Fact discovery has now closed in this Action, but Finjan continues to assert an astounding

 4   77 patent claims against Qualys.3 Yet many of Finjan’s infringement theories fail to comply with

 5   the fundamental requirement of “specifically identifying where and how each limitation of each

 6   asserted claim is found within each Accused Instrumentality.” Patent L.R. 3-1(c). In this motion,

 7   Qualys seeks to strike two categories of contentions that fail this requirement by failing to comport

 8   with binding claim constructions from the Federal Circuit and this Court. First, although the

 9   Federal Circuit recently affirmed that the asserted claims of the ’154 Patent must process modified

10   content, Finjan’s Patent L.R. 3-1(c) claim charts do not identify where or how any accused product

11   processes such modified content.        Second, despite the Court’s Claim Construction Order

12   unequivocally holding that the “receiver” and “transmitter” limitations found in the asserted claims

13   must include hardware, Finjan continues to assert theories of infringement where it fails to identify

14   any hardware whatsoever for these limitations. Finjan has refused to either withdraw or amend

15   these improper theories, necessitating this Motion.

16   II.       FACTUAL BACKGROUND

17             A.     Relevant Procedural History

18             Finjan filed this action on November 29, 2018. See D.I. 1. Finjan’s complaint alleges that

19   Qualys’s products infringe seven Finjan patents (the “Patents-in-Suit”).

20             On April 19, 2019, Finjan served its Patent L.R. 3-1 Disclosure of Asserted Claims and

21   Infringement Contentions (“Infringement Contentions”). See generally D.I. 100-11.              In its

22   Infringement Contentions, Finjan identified the following Qualys products as infringing one or

23   more claims of the Patents-in-Suit: (1) Malware Detection; (2) Vulnerability Management; (3)

24   Web Application Scanning; (4) Web Application Firewall; (5) Secure Seal; (6) Continuous

25   Monitoring; (7) ThreatPROTECT; (8) the KnowledgeBase; (9) Qualys research labs; (10)

26
           3
27        Finjan initially offered to propose a “case narrowing schedule, where Finjan narrows the
     asserted claims and Qualys narrows the invalidity theories” (Exhibit 5 at 18), but unilaterally
28   withdrew this offer without ever making such a proposal.

                                                                                            (continued...)

     CASE NO. 4:18-cv-07229-YGR                        2                         QUALYS MOTION TO STRIKE
       Case 4:18-cv-07229-YGR Document 126 Filed 10/30/20 Page 4 of 9



 1   Indication of Compromise; (11) Policy Compliance; (12) Cloud Agent; (13) Virtual Scanner; and

 2   (14) Scanner Appliance. See id. at 000003-006.4 Relevant to this motion, every accused product

 3   except Scanner Appliance is a software product.

 4          A month after Finjan served its Infringement Contentions in this case, it received an

 5   adverse summary judgment order in co-pending litigation against the company Juniper. In that

 6   case, the court construed the ’154 Patent to require processing “modified” content. See Finjan,

 7   Inc. v. Juniper Networks, Inc., 387 F. Supp. 3d 1004, 1010-1013 (N.D. Cal. 2019) (“Juniper”)

 8   (“Accordingly, this order construes the term “content processor” as “a processor that processes

 9   modified content.”). The Court determined that Juniper did not infringe because “Finjan offers no

10   evidence that the accused products’ alleged content processor processes modified content.” Id. at

11   1013. On October 9, 2020, the Federal Circuit affirmed the district court. See Ex. 1.

12           While the Juniper appeal was pending, the parties in this case proceeded through fact

13   discovery and claim construction. Qualys made the source code for every accused product

14   available for inspection, and Finjan performed over 100-man hours of source code inspection on

15   September 10-12, 2019, October 1-4, 2019, January 31, 2020, February 5-6, 2020, February 11-

16   14, 2020, and July 1-2, 2020. See Exs. 6-10. On the claim construction front, Qualys first

17   disclosed to Finjan its claim construction positions on October 23, 2019.             Among these

18   constructions, Qualys disclosed its view that the asserted claims of the ’154 Patent must process

19   modified content. See Ex. 2 at 2. Qualys also disclosed its position that the “receiver” and

20   “transmitter” limitations of the ’154, ’408, ’494, and ’968 Patents were indefinite if the scope of

21   those limitations covered software. Id. at 3-4; see also Ex. 3 at 10. On March 16, 2020, Qualys

22   filed its claim construction brief wherein it again argued these points. See D.I. 52 at 14-16, 20-23;

23   see also D.I. 52-6 at ¶¶ 27-30 and 35-56.

24          The Court issued its Claim Construction Order on June 11, 2020. In that Order, the Court

25   declined to address the “modified content” issue, noting that “Once the Federal Circuit resolves

26   this dispute, its decision will be binding on the district courts” and that “the Federal Circuit

27
        4
         D.I. 100-11 contains all of Finjan’s infringement contentions (including claim charts)
28   combined into a single document. For the Court’s convenience, Qualys stamped separate bates
     numbers onto this document. Pin citations to D.I. 100-11 are to these separate bates numbers.


     CASE NO. 4:18-cv-07229-YGR                       3                          QUALYS MOTION TO STRIKE
        Case 4:18-cv-07229-YGR Document 126 Filed 10/30/20 Page 5 of 9



 1   interpretation will govern at trial.” See D.I. 74 at 22. The Court also determined that the claimed

 2   “receiver” and “transmitter” “are not directed to computer software.” See D.I. 74 at 26.

 3              On July 23, 2020, Qualys detailed to Finjan the many deficiencies in its contentions and

 4   specifically requested that Finjan withdraw those theories that were incompatible with the Court’s

 5   Claim Construction Order. See Ex. 4 at 4-6. On August 13, Finjan rejected Qualys’s request but

 6   specifically noted that “to keep this case focused on the merits, Finjan agrees to supplement its

 7   [Infringement Contentions] in response to Qualys’s letter.” Ex. 5.5 However, Finjan never

 8   followed through on this promise. The parties thereafter met and conferred via telephone

 9   conference on these issues, but Finjan declined to withdraw any of its theories.

10   III.       LEGAL STANDARDS

11              “The overriding principle of the Patent Local Rules is that they are designed [to] make the

12   parties more efficient, to streamline the litigation process, and to articulate with specificity the

13   claims and theory of a plaintiff's infringement claims.” Theranos, Inc. v. Fuisz Pharma LLC, No.

14   11-CV-05236-YGR, 2012 WL 6000798, at *2 (N.D. Cal. Nov. 30, 2012) (citing Bender v. Maxim

15   Integrated Prods., Inc., No. C 09–01152 SI, 2010 WL 1135762, at *2 (N.D. Cal. Mar.22, 2010))

16   (emphasis added). As the Court has previously noted:

17                 A party claiming patent infringement must serve a “Disclosure of Asserted
                   Claims and Infringement Contentions” on all parties pursuant to Patent L.R.
18                 3–1. In the disclosure, the party asserting infringement must, among other
                   things: (a) identify each claim of each patent that is allegedly being infringed;
19                 (b) separately for each asserted claim and as “specific[ally] as possible,”
                   identify each accused apparatus, product, device, process, method, act or
20                 other instrumentality (or “Accused Instrumentality”) for each claim of which
                   the party is aware; and (c) provide “[a] chart identifying specifically where
21                 each limitation of each asserted claim is found within each Accused
                   Instrumentality.”
22
     Id. (emphasis added). “The purpose of the rule is to require the party claiming infringement to
23
     crystallize its theories of the case early in the litigation and to adhere to those theories once
24
     disclosed.” Id. The degree of specificity required “must be sufficient to provide reasonable notice
25
     to the defendant why the plaintiff believes it has a reasonable chance of proving infringement.”
26
            5
27        Qualys understood Finjan to be stating that it would seek leave to amend its contentions, as
     Patent L.R. 3-6 permits amendment “only by order of the Court upon a timely showing of good
28   cause.” Qualys never agreed that Finjan could unilaterally amend its contentions without
     following the proper procedure of the Patent Local Rules.


     CASE NO. 4:18-cv-07229-YGR                           4                          QUALYS MOTION TO STRIKE
        Case 4:18-cv-07229-YGR Document 126 Filed 10/30/20 Page 6 of 9



 1   Id. To that end, “a patentee must nevertheless disclose what in each accused instrumentality it

 2   contends practices each and every limitation of each asserted claim to the extent appropriate

 3   information is reasonably available to it.” Id. Vague and conclusory contentions are inadequate.

 4   Id. at *4; see Shared Memory Graphics LLC v. Apple, Inc., 812 F.Supp.2d 1022, 1025 (N.D. Cal.

 5   2010) (“vague contentions and conclusory statements” which invite defendants and the court to

 6   assume that a limitation exists fall short of providing a “meaningful description of its theories”

 7   under Patent L.R. 3–1); see also InterTrust Tech. Corp. v. Microsoft Corp., 2003 WL 23120174,

 8   at *3 (N.D. Cal. Dec. 1, 2003) (“The purpose of Patent Local Rule 3–1, however, is in fact to be

 9   nit-picky, to require a plaintiff to crystalize its theory of the case and patent claims.”); Bender v.

10   Maxim, 2010 WL 1135762 at *2 (“[P]laintiff bears the burden of providing infringement

11   contentions that specify the location of every claim element within the accused products, so that

12   the Court can make a principled decision on whether discovery will proceed.”).

13   IV.     ARGUMENT

14           A.      Finjan’s ’154 Contentions Do Not Identify Where or How the Accused
                     Products Process Modified Content.
15
             The Federal Circuit’s affirmance confirms that the ’154 Patent requires processing
16
     modified content. Accordingly, this requirement is now binding in this case, as the Court
17
     acknowledged in its Claim Construction Order. See D.I. 74 at 22; Juniper, 387 F. Supp. 3d at
18
     1010-1013; Ex. 1. Moreover, Finjan is collaterally estopped from contending otherwise. See
19
     Chrimar Sys. Inc. v. Ruckus Wireless, Inc., No. 16-CV-00186-SI, 2020 WL 4431787, at *3 (N.D.
20
     Cal. July 31, 2020) (noting that collateral estoppel applies where three requirements are met: (1)
21
     “the first proceeding ended with a final judgment on the merits,” (2) “the party against whom
22
     collateral estoppel is asserted was a party or in privity with a party at the first proceeding,” and (3)
23
     “the issue necessarily decided at the previous proceeding is identical to the one which is sought to
24
     be relitigated.”).
25
             However, Finjan’s Patent L.R. 3-1(c) claim charts for the ’154 Patent do not address this
26
     requirement. Nowhere, for example, does Finjan “specifically identify” where or how any accused
27
     product allegedly processes modified content. See Theranos, 2012 WL 6000798, at *2; Patent
28
     L.R. 3-1; D.I. 100-11 at 000363-000384 and 000403. In fact, the word “modified” appears


     CASE NO. 4:18-cv-07229-YGR                         5                           QUALYS MOTION TO STRIKE
       Case 4:18-cv-07229-YGR Document 126 Filed 10/30/20 Page 7 of 9



 1   nowhere in the claim charts. See D.I. 100-11 at 000363-000384 and 000403. And, despite

 2   disclosing over half a dozen different theories for this claim limitation, Finjan’s claim charts

 3   include no discussion whatsoever about how any accused product allegedly processes content

 4   other than to obtusely claim that every product “processes downloaded web and email content that

 5   they receive.” Id. at 000362. Finjan simply alleges that the accused products “process[] content

 6   received over a network” without any reference to how this processing occurs or whether the

 7   content was previously modified. See id. at 000363, 000375-000381. Such barebones disclosures

 8   fail to satisfy this Court’s previous admonition that infringement contentions “must be sufficient

 9   to provide reasonable notice to the defendant why the plaintiff believes it has a reasonable chance

10   of proving infringement.” See Theranos, 2012 WL 6000798, at *2. Qualys therefore moves to

11   strike those contentions that fail to disclose theories for processing modified content; namely pages

12   000362-363, 375-381, 384, 401, and 403 of D.I. 100-11 and Exhibit 11.6

13          B.      Finjan’s Claim Charts Do Not Identify Hardware Receivers / Transmitters.

14          Finjan’s Patent L.R. 3-1(c) charts also repeatedly fail to identify hardware components that

15   it contends satisfy the “receiver” and “transmitter” limitations of the ’154, ’408, ’494, and ’968

16   Patents. In its Claim Construction Order, the Court reasoned that:

17               Here, the claims in each of the patents describe receivers as components
                 separate from the processor that implements software. For example, in the
18               ’154 Patent, the claims expressly recite a “content processor” as a separate
                 claim limitation from the receiver and the transmitter. (See ’154 Patent at
19               claims 1-2, 6-7.) Figure 1 of the ’154 Patent similarly shows the receiver and
                 transmitter on the client computer separate from the processor on that
20               computer. (See id. at Figs. 2, 4.) Likewise, in the ’494 Patent, the claims
                 recite a receiver “coupled” to a database scanner. (’494 Patent at claim 10.)
21               The term “coupled” connotes hardware—a software module cannot be
                 coupled to a hardware scanner. Additionally, Figure 2 of the ’494 Patent
22               shows a processor apart from a communications interface, which the
                 specification states may contain communication devices, such as a
23               transceiver. (Id. at Fig. 2, 8:49-54.) Finally, although the ’968 Patent does
                 not mention a “receiver” in the specification, the claims state the receiver is
24               part of the cache manager, which also includes other hardware components,
                 such as a memory. (See ’968 Patent at claim 7, claim 1.) In short, the claims
25               here appear to be directed to a hardware implementation where the
                 “receiver” is a distinct component, not a software module.
26

27
        6
          For the Court’s convenience, Qualys provides an annotated and excerpted copy of D.I. 100-
28   11 specifically identifying the material Qualys seeks to strike. The same pin citations identified
     throughout this Motion apply to that exhibit as well.


     CASE NO. 4:18-cv-07229-YGR                        6                         QUALYS MOTION TO STRIKE
       Case 4:18-cv-07229-YGR Document 126 Filed 10/30/20 Page 8 of 9



 1   D.I. 74 at 27; see also id. at 29 (“As with “receiver,” the specification of the ’154 Patent

 2   consistently shows the “transmitter” as a hardware component separate from the processor.”). The

 3   Court’s Claim Construction Order also zeroed in on a key issue with Finjan’s claim construction

 4   arguments that also apply to its infringement contentions: “Finjan’s arguments . . . conflate

 5   hardware and software meanings in the extrinsic evidence. Finjan is advised that it has the ultimate

 6   burden to prove infringement at trial, and that the Court, not the jury, will decide the claim scope

 7   for that purpose.” Id. at 29 n. 3.

 8          Here, Finjan’s infringement contentions again improperly conflate hardware and software.

 9   For example, Finjan’s claim charts for the ’154 Patent include eight alternate theories (“Contention

10   1” through “Contention 8”) for the receiver and transmitter limitations. See D.I. 100-11 at 000385-

11   000400. Finjan’s Contentions 2 through 8 each respectively contend that each accused Qualys

12   software product—Vulnerability Management, Threat Protection, Indication of Compromise,

13   Container Security, Web Application Firewall, Web Application Scanning, and Compliance

14   Monitoring—“is” or “has” the transmitter/receiver:

15

16

17

18

19

20

21

22

23

24

25   Id. at 000386; see also id. at 000386-000392 and 000394-000400 (showing the same for each

26   accused software product). Finjan includes similar contentions for the ’408 Patent, the ’494 Patent,

27   and the ’968 Patent. Id. at 000409 (’408 Patent, “Each of the Accused Products . . . includes a

28   receiver component”); Id. at 000472 (’494 Patent, “Each of the Qualys Accused Products include



     CASE NO. 4:18-cv-07229-YGR                       7                          QUALYS MOTION TO STRIKE
          Case 4:18-cv-07229-YGR Document 126 Filed 10/30/20 Page 9 of 9



 1   a respective receiver…”); Id. at 000132-134 (’968 Patent, “Each of the Accused Products . . .

 2   includes a [transmitter/receiver]”).

 3           These contentions all suffer from the same overall deficiency. In each instance, Finjan

 4   contends that every accused product is or has the receiver/transmitter. See id. The problem with

 5   this is all but one of the accused products in this case are software which, under the Court’s Claim

 6   Construction Order, cannot “be” or “have” the receiver or transmitter limitations. See id. On top

 7   of that, these theories fail to identify any hardware components as allegedly satisfying these

 8   contentions. See id. In short, these theories—Contentions 2-8 of the ’154 Patent; Contention 1

 9   for Claim 29 of the ’408 Patent; Contention 1 of Claim 10 of the ’494 Patent; and Contention 1 for

10   Claims 6 and 7 of the ’968 Patent—do not comport with the Court’s Claim Construction Order.

11   Qualys therefore moves to strike those portions of Finjan’s contentions containing these improper

12   theories; namely, pages 000132-134, 386-392, 394-400, 404, 405, 409, 410, 435, 443, 451, 465,

13   472, and 473 in D.I. 100-11 and Exhibit 11.

14   V.      CONCLUSION
15           For the foregoing reasons, the Court should grant Qualys’s motion to strike Finjan’s
16   infringement contentions.
17                                                   Respectfully submitted,
18                                                   WILSON SONSINI GOODRICH & ROSATI
19
       Dated: October 30, 2020                 By:   /s/ Christopher D. Mays
20                                                   CHRISTOPHER D. MAYS

21                                                   Counsel for
                                                     QUALYS INC.
22

23

24

25

26

27

28



     CASE NO. 4:18-cv-07229-YGR                       8                          QUALYS MOTION TO STRIKE
